Case: 14-11185    Date Filed: 11/17/2014   Page: 1 of 2


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                            No. 14-11185
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:13-cr-00417-JSM-AEP-1



UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

MICHAEL T. RIVERS,

                                                      Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 17, 2014)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-11185     Date Filed: 11/17/2014   Page: 2 of 2


      Meghan Ann Collins, appointed counsel for Michael T. Rivers in this

appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Rivers’s conviction and

sentence are AFFIRMED.




                                         2